Title: To James Madison from James Monroe, 8 April 1814
From: Monroe, James
To: Madison, James


        
          Sir,
          Department of State April 8 1814
        
        In compliance with the resolution of the Senate of the 2d inst, I have the honor to transmit lists of the Ministers and Consuls of the United States who have been appointed, since the adoption of the Constitution, by the respective President’s of the United States, in the recess of the Senate; distinguishing the cases in which the respective appointments had not been

before filled, from those which had been previously filled; and specifying by the dates of the letters of recall when the latter became vacant, in the case of Ministers.
        Altho’ strictly construed, the Resolution did not appear to carry the research back to a period anterior to the commencement of the present Government, yet the journals of the old Congress have been carefully examined and notice taken of appointments made under the confederation, of Ministers and Consuls to Governments and places, to which appointments were afterwards made under the present Government.
        To these lists are added, copies of the Commissions granted to Albert Gallatin, John Q. Adams and James A Bayard to negotiate and sign a Treaty of Commerce with Great Britain, and a Treaty of commerce with Russia. With great respect I have the honor to be, Sir, your Ob Set.
        
          Jas. Monroe
        
      